Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 1 of 15

US District Court for the Northern District of California F / L E D QL

Craig Cunningham FEB 11 ong E 20.

Plaintiff, pro se CLERK Us DgeOONG
NORTH DISTRICT OF Ganon,

OAKLAND OFFICE NIA S
CIVIL ACTION NO. C19-0743* Fs (4)

Bruce Phillip Hood, Carey Gorge Howe, Jay Singh, and John/Jane Doe’s 1-5
Defendants.
Plaintiff's Original Complaint
1. The Plaintiff in this case is Craig Cunningham, a natural person and was present
in Collin County at all times relevant to the complaint, and currently has a mailing

address of 3000 Custer Road, ste 270, Plano, Tx 75075.

2. Bruce Hood is an officer of CBC Conglomerat LLC, hereafter CBC, which is an
address of 5862 Bolsa Ave ste 102, Huntington Beach, CA 92649 or 7722 Timber

Cir., Apt 1, Huntington Beach, CA 92648.

3. Carey George Howe is an officer of CBC Conglomerate and can be served at
5862 Bolsa Ave ste 102, Huntington Beach, CA 92649 or 8282 Valencia Dr.,

Huntington Beach, CA 92647 or 316 16" Street, Huntington Beach, CA 92648.

4. Jay Singh is the CEO of USFFC Inc and can be served at 7901 stoneridge Dr. ste
504, Pleasanton, CA 94588 or 27 Carmen Ct., Danville, CA 94506 or 500

Ygnacio Valley Road, ste 430 Walnut Creek, CA 94596. . \

 
Case 4:19-cv-00743-JST Document1 Filed 02/11/19 Page 2 of 15

Jurisdiction

5. Jurisdiction of this court arises as the defendants continuous and systematic
contacts within the state of California in placing numerous phone calls to
consumers across the country as part of a robocall marketing campaign in which
numerous phone calls were made to consumers across the country. The
Defendants live, work, and own businesses within the state of California. Subject
matter jurisdiction is apparent as the TCPA is a federal question under 28 USC

1331.

6. Venue in this District is proper as the defendants are subject to personal
jurisdiction based on the continuous and systematic contacts within the forum

state of California.

FACTUAL ALLEGATIONS

2015 Tennessee Case

7. In 2015, the Plaintiff received multiple automated phone calls to the Plaintiff's
cell phone, which was 615-212-9191 at the time. These calls were clearly
automated and made by an automated telephone dialing system as defined by 47
USC 227(a)(1), which can store or produce telephone numbers to be called using

a random or sequential number generator.

8. The Plaintiff sued the above named defendants in Cunningham v CBC
Conglomerate 3: 15-cv-00439 in the Middle District of Tennessee for violations of

the TCPA. The Plaintiff sued the corporate officers as well in the Tennessee case
9.

Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 3 of 15

and the corporate officers were individually aware that the Plaintiff did not want
to receive calls from them and that by dialing 615-212-9191 they were going to to

reach the Plaintiff.

2017 Calls by the Defendants

Despite suing and settling with the Defendants in the Tennessee lawsuit and it
being obvious to the dullest of observers that under no circumstances should the
defendants call 615-212-9191, in 2017, the Defendants began calling again

offering student loan services again.

10. Defendant Jay Singh, and the individual defendants are liable for the calls placed

11.

on their behalf and for their benefit to the Plaintiff's cell phone 615-212-9191
offering unsolicited student loan consolidation services. These calls were initiated
using an automated telephone dialing system and were not related to any
emerency purpose. Each and every call had a delay of 3-4 seconds of dead air
indicating the calls were initiated using an automated telephone dialing system.
Also, given disclosures and discovery in the previous lawsuit, the Defendants
admitted to using an automated telephone dialing system to call consumers

including the Plaintiff.

The Defendants provided the Plaintiff with a contract to sign that detailed contract
#22966281 and listed several addresses for contact of 1file.org, 5772 Bolsa Ave.,
ste 220 Huntington Beach, CA 92649 and the phone number 844-593-8072. The
contract specifically states that the Plaintiff appoints USFFC.org as my attorney-

in-fact and lists the address of 7901 Stoneridge Dr., ste 504, Pleasanton, CA
Case 4:19-cv-00743-JST Document1 Filed 02/11/19 Page 4 of 15

94588 and the phone number of 844-593-8072 and lists the email address of :
processing@USFFEC.ORG. This contract is listed as exhibit A an attachment to

the original complaint.

12. In these calls, the defendants falsely claimed to be part of the US Federal
Goverment stating that they were with the “Federal Student Loan Forgiveness

Department”

ALLEGED CALLS

13. The Plaintiff alleges between 107 calls that were made by the Defendants, of

which 90 are represented on discovery responses produced by the telecom Magna

5 Global, which transmitted the calls in question and the Defendants have

admitted were the telecom that transmitted the calls:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CALL CALL
START  |START |OUTPULSED|RAW  |FROM Oe 8
DATE |TIME__—- {NUMBER _|SECONDS|NUMBER

28/07/2017 23°2 7°52 6158730000 71 9252042079 6152129191
28/07/2017 23:29:36 6158730000 3 9252042079 6152129191
28/07/2017 0:09:32 6158730000 2 9252042078 6152129191
01/08/2017 19:20:03 6158730000 29 9252042076 6152129191
02/08/2017 19:56:26 6158730000 2 9252042077 6152129191
03/08/2017 16:34:30 6158730000 4 9252042078 6152129191
03/08/2017 21:33:09 6158730000 20 9252042078 6152129191
04/08/2017 22:05:02 6158730000 2 9252042079 6152129191
08/08/2017 18:13:48 6158730000 2 9252042076 6152129191
09/08/2017 18:50:20 6152129191 2 9252042077 6152129191
09/08/2017 0:37:25 6152129191 2 9252042076 6152129191
09/08/2017 22:36:50 6152129191 2 9252042077 6152129191
10/08/2017 0:45:41 6158730000 4 9252042077 6152129191
10/08/2017 23:54:49 6158730000 2 9252042078 6152129191
10/08/2017 19:46:09 6158730000 2 9252042078 6152129191
10/08/2017 16:40:11 6158730000 2 9252042078 6152129191
10/08/2017 17:59:01 6158730000 2 9252042078 6152129191
11/08/2017 16:55:27 6158730000 2 9252042079 6152129191

 

 
Case 4:19-cv-00743-JST Document1 Filed 02/11/19 Page 5 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/08/2017 23:58:52] 6158730000 2] 9252042079} 6152129191
11/08/2017 22:46:46, 6158730000 2| 9252042079} 6152129191
12/08/2017 17:14:27} 6158730000 2] 9252042075) 6152129191
12/08/2017 22:39:15 6158730000 2} 9252042075) 6152129191
13/08/2017 0:22:49 6158730000 2) 9252042075} 6152129191
14/08/2017 19:48:03 6158730000 7} 9252042075) 6152129191
14/08/2017 22:50:28] 6158730000 3} 9252042075) 6152129191
15/08/2017 22:10:20] 6158730000 2| 9252042076} 6152129191
17/08/2017 0:19:38} 6158730000 2| 9252042077} 6152129191
18/08/2017 0:42:17] 6158730000 2} 9253061550] 6152129191
16/08/2017 21:29:58] 6158730000 2] 9252042077} 6152129191
24/08/2017 21:48:52| 6158730000 3} 9252042078] 6152129191
25/08/2017 0:59:03 6158730000 2} 9252042078] 6152129191
26/08/2017 0:20:46} 6158730000 2| 9253061551! 6152129191
29/08/2017 0:48:22] 6158730000 2} 9253061547| 6152129191
29/08/2017 23:17:05, 6158730000 2} 9253061548] 6152129191
30/08/2017 0:54:25} 6158730000 2| 9253061548} 6152129191
07/09/2017 22:41:43] 6158730000 3} 9252042078) 6152129191
20/09/2017 0:42:48] 6158730000 2| 9253061548] 6152129191
21/09/2017 18:24:46] 6158730000 3} 9253061550} 6152129191
30/09/2017 0:40:08} 6158730000 2} 9253061551) 6152129191
03/10/2017 0:07:19} 6158730000 2} 9253061547! 6152129191
03/10/2017 0:32:07] (6158730000 2} 9253061547) 6152129191
03/10/2017 21:19:42| 6158730000 4| 9253061548] 6152129191
07/10/2017 0:36:28] 6158730000 2} 9253061551} 6152129191
10/10/2017 23:27:58] 6158730000 2} 9253061548] 6152129191
10/10/2017 22:21:50| 6158730000 2} 9253061548) 6152129191
10/10/2017 22:54:51; 6158730000 2} 9253061548] 6152129191
11/10/2017 17:04:33 6158730000 2] 9253061549] 6152129191
11/10/2017 22:59:36] 6158730000 2} 9253061549] 6152129191
11/10/2017 21:22:20] 6158730000 2| 9253061549} 6152129191
12/10/2017 0:24:02] 6158730000 2} 9253061549! 6152129191
12/10/2017 21:32:25] 6158730000 2} 9253061550} 6152129191
12/10/2017 19:31:54; 6158730000 2} 9253061550] 6152129191
12/10/2017 22:50:17] 6158730000 2} 9253061550} 6152129191
13/10/2017 1:45:28] 6158730000 4} 9253061550| 6152129191
13/10/2017 1:47:36] 6158730000 544} 9253061550} 6152129191
13/10/2017 0:42:03] 6158730000 22| 9253061550} 6152129191
13/10/2017 0:43:01] 6158730000 6S} 9253061550} 6152129191
14/10/2017 0:39:41 6158730000 942| 9253061551} 6152129191
23/10/2017 23:59:34, 6158730000 3} 9253061547} 6152129191
24/10/2017 0:00:12 6158730000 4| 9253061547| 6152129191
24/10/2017 0:06:47 6158730000 5} 9253061547} 6152129191
24/10/2017 1:11:25 6158730000 1610] 9253061547} 6152129191

 

 
Case 4:19-cv-00743-JST Document1 Filed 02/11/19 Page 6 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24/10/2017 1:39:26 6158730000 14, 9253061547} 6152129191
24/10/2017 1:49:28 6158730000 4| 9253061547{ 6152129191
24/10/2017 1:50:10 6158730000 4| 9253061547{ 6152129191
24/10/2017 17:11:19 6158730000 4} 9253061548} 6152129191
24/10/2017 1:51:21 6158730000 2} 9253061547} 6152129191
24/10/2017 18:14:43 6158730000 4| 9253061548, 6152129191
24/10/2017 18:16:29 6158730000 28} 9253061548} 6152129191
24/10/2017 18:17:13 6158730000 4| 9253061548] 6152129191
24/10/2017 18:17:53 6158730000 5] 9253061548} 6152129191
24/10/2017 23:57:41 6158730000 1] 9253061548} 6152129191
25/10/2017 17:28:06} 6158730000 1] 9253061549] 6152129191
26/10/2017 17:33:19 6158730000 2} 9253061550} 6152129191
26/10/2017 0:34:54} 6158730000 2} 9253061549] 6152129191
26/10/2017 18:51:10} 6158730000 2} 9253061550} 6152129191
26/10/2017 22:39:12 6158730000 2] 9253061550] 6152129191
26/10/2017 19:21:20) 6158730000 2] 9253061550] 6152129191
28/10/2017 0:42:41 6158730000 2) ~9253061551| 6152129191
31/10/2017 20:44:44, 6158730000 2{ 9253061548] 6152129191
07/11/2017 20:49:59 6158730000 2| 9253061548) 6152129191
07/11/2017 21:59:48] 6158730000 3] 9253061548] 6152129191
08/11/2017 19:25:18} 6158730000 5} 9253061549] 6152129191
08/11/2017 19:17:47 6158730000 1} 9253061549) 6152129191
08/11/2017 18:19:16} 6158730000 2) 9253061549] 6152129191
09/11/2017 0:42:03 6158730000 1} 9253061549] 6152129191
09/11/2017 0:42:26} 6158730000 1} 9253061549] 6152129191
22/11/2017 21:44:29 6158730000 24, 9253061549} 6152129191
15/12/2017 19:00:03 6158730000 33] 9253061551] 6152129191
18/12/2017 21:06:47 6158730000 19}  9253061547| 6152129191

 

14. Based on information disclosed in the previous lawsuit, that the Defendants

obtained the Plaintiff’s cell phone from a lead broker that provided inaccurate

information about the Plaintiff being interested in student loan consolidation.

Buying leads fails to convey express written consent, particularly when the

individual called is not the right person. The Plaintiff never gave the lead broker

or any of the defendants his cell phone number and never gave express or implied

 
Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 7 of 15

15.

16.

17.

consent for the defendants or any lead brokers to call his cell phone using an

automated telephone dialing system or with a pre-recorded message.

None of the defendants maintained an internal do not call list during the time the
calls were placed to the Plaintiff. None of the defendants placed the Plaintiff's
phone number on an internal do-not-call list. None of the telemarketers calling on
behalf of the defendants identified themselves upon calling the Plaintiff as they

should have

The Defendants would have had to obtained the Plaintiff's signature clearly
authorizing automated/pre-recorded calls to the Plaintiff's cell phone for the calls
to be permitted under the law, and the Plaintiff has signed no such document for
the defendants. Furthermore, the Defendants knew by virture of being sued
previously by the Plaintiff that the Plaintiff did not want to be called by the
Defendants and the Defendants should have put the Plaintiff on their internal do-

not-call list, which they did not maintain as required by the TCPA.

Defendants Bruce Phillip Hood and Carey Gorge Howe are engaging in a student
loan scam designed to dupe unwitting individuals with student loans into using
their “document preparation” services to consolidate their student loans and to
apply for income based repayment, charging a large up front fee of $549 and a

monthly maintainence fee of $39.

18. Defendant Jay Singh called the Plaintiff on behalf of Bruce Phillip Hood and

Carey Gorge Howe, with the full knowledge of, and for the benefit of Defendants

Bruce Phillip Hood and Carey Gorge Howe. Defendant Jay Singh offered the
Case 4:19-cv-00743-JST Document1 Filed 02/11/19 Page 8 of 15

19.

20.

21.

22.

services of Defendants Bruce Phillip Hood and Carey Gorge Howe in each and
every call and Defendants Bruce Phillip Hood and Carey Gorge Howewas the
only entity listed on the loan consolidation paperwork the Plaintiff was supposed
to sign. Defendant CBC hired Defendant USFFC to place calls on their behalf to
individuals looking for student loan consolidation using purchased leads and
Defendant CBC sought to profit from these activities after the contracts were

signed.

Defendants Bruce Phillip Hood and Carey Gorge Howe wrote the parameters for
the generation of student loan consolidation prospects for which leads were
purchased, and failed to supervise, control, or direct the actions of their agent,

Defendant Jay Singh in placing telemarketing calls.

Defendants Bruce Phillip Hood and Carey Gorge Howe essentially hired
Defendant Jay Singh to break the law on their behalf by placing illegal

telemarketing calls to consumers for which Defendant CBC would profit.

Defendants Bruce Phillip Hood and Carey Gorge Howe are directly liable for
each and every call as they arranged for the phone calls to be placed on their

behalf and is considered a “Seller” under the FCC’s guidance and TCPA.

Furthermore, Defendants Bruce Phillip Hood and Carey Gorge Howe signed an
exclusive contract with Jay Singh for Jay Singh to “Deliver all leads it obtains” to
Bruce Phillip Hood and Carey Gorge Howe wtihin one business day of receipt.
Bruce Phillip Hood and Carey Gorge Howe had the right to monitor access and

maintained administrative and access rights to an online server used to transfer
Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 9 of 15

leads from Jay Singh to Bruce Phillip Hood and Carey Gorge Howe and had the
right to deny access to Jay Singh if Jay Singh violated the terms and conditions
and maintained sole discretion to change, revise, modify, delete, or discontinue
the functionality and scope of the service and software used to trasnsmit the leads

between Jay Singh and Bruce Phillip Hood and Carey Gorge Howe.

23. Even though Bruce Phillip Hood and Carey Gorge Howe knew that Jay Singh was
violating the TCPA and placing illegal telemarketing calls, Bruce Phillip Hood
and Carey Gorge Howe decided to continue to pay and use the services of Jay
Singh to obtain leads for more than a year after the Plaintiff’s lawsuit against
them in the Tennessee case settled resulting in additional calls being placed to the
Plaintiff. Bruce Phillip Hood and Carey Gorge Howe knew that Jay Singh was
engaging in illegal telemarketing for their benefit and despite having full
authority to terminate the relationship with Jay Singh, ratified Jay Singh’s illegal

conduct and continued to use his services.
VICARIOUS LIABILITY

24. Defendants Bruce Phillip Hood and Carey Gorge Howe are also vicariously liable
under the FCC’s ruling according to the traditional agency principles to include

actual authority, apparent authority, and ratification.

25. Defendants Bruce Phillip Hood and Carey Gorge Howe are liable under actual
authority as they directly hired Defendant USFFC to place illegal telephone calls

and authorized the illegal telephone calls.
Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 10 of 15

26. Defendants Bruce Phillip Hood and Carey Gorge Howe contracted and with

27.

28,

Defendant Jay Singh for the purposes of placing automated calls to consumers.

Defendants Bruce Phillip Hood and Carey Gorge Howe is liable under apparent
authority as a reasonable person would have understood that Defendant Jay Singh
as Defendant Bruce Phillip Hood and Carey Gorge Howe agent had authority to

act on their behalf by placing telephone calls to consumers including the Plaintiff.

Defendants Bruce Phillip Hood and Carey Gorge Howe is liable under the theory
of ratification as they knowingly acceptend the benefits and profits of the illegal
conduct and approved of the illegal telephone calls to happen under the doctrines

of apparent authority, actual authority, and ratification.

29. Defendants Bruce Phillip Hood and Carey Gorge Howe sent the Plaintiff

paperwork for consolidating his student loans which explained the entire process
and costs involved. The fees in question are for loan consolidation, which most
people could complete within 10-15 minutes online with ease. These “services”
are outrageously priced and do not represent a good or fair value for any

consumer for essentially performing data entry.

30. The calls in question violated 47 USC 227(b) entitling the Plaintiff to a recover of

$1500 for making calls using an automated telephone dialing system and
containing a pre-recorded message and 47 USC 227(c)(5) as codified by 47 CFR
64.1200 under the FCC’s rulemaking authority entitling the Plaintiff to an
additional recovery of $1500 for violating 47 CFR 64.1200(b) and 47 CFR

64.1200(d)(4) as the defendants failed to have a a written policy regarding

10
Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 11 of 15

31.

32.

33,

telemarketing, trained personnel who engage in telemarketing, failed to identify
the seller and telemarketers, and failed to maintain a do-not-call list. In total, the

Defendants owe the Plaintiff $3,000 per call.
The Plaintiff's Cell Phone is a residential number

The text messages were to the Plaintiff’s cellular phonne 615-212-9191, which is
the Plaintiff's personal ceil phone that he uses for personal, family, and household
use. The Plaintiff maintains no landline phones at his residence and has not done
so for at least 10 years and primarily relies on cellular phones to communicate
with friends and family. The Plaintiff also uses his cell phone for navigation
purposes, sending and receiving emails, timing food when cooking, and sending
and receiving text messages. The Plaintiff further has his cell phone registered in
his personal name, pays the cell phone from his personal accounts, and the phone

is not primarily used for any business purpose.
Invasion of Privacy-Intrusion of Seclusion

The Defendants intentionally intruded on the Plaintiff's solitude by placing over
90 phone calls to the Plaintiff particularly after being sued and on clear notice that
the Plaintiff did not want to be called on 615-212-9191, which is the exact same
phone number that the Plaintiff was called on and sued the defendants for calling

in the previous lawsuit.

The Defendants intruded on the Plaintiff's right to be left alone calling multiple
times per day in some instances, hounding the Plaintiff when they knew that the
Plaintiff was not interested in their services and wanted to be left alone.

1]
Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 12 of 15

34. Any ordinary person would be highly offended by being repeatedly called
particularly after previously suing the same individual for harassing and annoying

phone calls. The intrusion is illegal, unjustified, and unreasonable.
FDCPA Violations

35. The Defendants violated 15 USC 1692(e) by making false or misleading
representations in an attempt to collect a debt. The Defendants falsely claimed to
be part of the US Government and falsely stated their names as opposed to stating

their true business or legal names.
CAUSES OF ACTION:
COUNTI
Violations of the Telephone Consumer Protection Act (TCPA)
47 USC 227(c)(5) via 47 CFR 64.1200(d)

36. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

this complaint as though fully stated herein.

37. The foregoing actions by the Defendants constitute multiple breaches of the
TCPA by placing calls with pre-recorded/automated messages to the Plaintiff's
cell phone that lacked the name or address of the entity placing the phone calls in
violation of 47 USC(c)(5) as codified by the FCC’s rulemaking under 47 CFR

64.1200(d)(4), failing to have a written policy regarding telemarketing, failing to

12
Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 13 of 15

maintain a do-not-call list, and failing to have trained personnel who engage in

telemarketing.

CAUSES OF ACTION:

COUNT IT

Violations of the Telephone Consumer Protection Act (TCPA) 47 USC 227(b)

38. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

this complaint as though fully stated herein.

39. The foregoing actions by the Defendants constitute multiple breaches of the
TCPA by placing unsolicited and unwelcome telephone calls to the Plaintiff’s cell
phone. These phone calls also violated the TCPA by being automated as defined

by the TCPA in violation of 47 USC 227(b)

CAUSES OF ACTION:

COUNT It

Invasion of Privacy-Intruion on Seclusion

40. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

this complaint as though fully stated herein.

13
Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 14 of 15

41. The foregoing actions by the Defendants constitute multiple intrusions upon the

seclusion of the Plaintiff.

CAUSES OF ACTION:

COUNT IV

Violations of the Fair Debt Collections Practices Act (FDCPA)

42. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

this complaint as though fully stated herein.

43. The foregoing actions by the Defendants constitute multiple breaches of the
FDCPA by placing unsolicited and unwelcome telephone calls to the Plaintiff's
cell phone. These phone calls also violated the FDCPA by being automated as by

making false or misleading representations in an attempt to collect a debt

PRAYER FOR DAMAGES AND RELIEFS

A. WHEREFORE, Plaintiff, Cunningham, respectfully prays and requests that
judgment be entered against each and every defendant, jointly and severally for

the following:

B. Statutory damages of $3000 for each phone call.

C. Statutory damages of $1,000 for violations of the FDCPA

D. Pre-judgment interest from the date of the phone calls.
E. Costs of bringing this action; and

F. For such other and further relief as the Court may deem just and proper

14
Case 4:19-cv-00743-JST Document 1 Filed 02/11/19 Page 15 of 15

I, Craig Cunningham, Affiant, hereby attest to and certify that the facts contained in the
foregoing complaint are true and correct to the best of my knowledge, information and
belief and that a true and correct copy of the foregoing was sent to the defendants in this
case.

espectfully submi

 

Craig Cunningham ,7.-~

Plaintiff, Pro-se
Mailing address: 3000 Custer Road, ste 270-206 Plano, Tx 75075
615-348-1977

2/6/2019

15
